UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6170


ALVIN O. WASHINGTON,

                                              Plaintiff - Appellant,

          versus

STERLING PROFFITTS; STACY GRAHAM, Captain;
DONALD E. WRIGHT, Sgt.; TONY GRYMES, Officer;
VAUGHN SHULER, Lt.; MARY GRAVES, Grievance
Coordinator; APRIL RYDOR, Nurse; OFFICER
ROCHEFORT; LT. DYER; OFFICER HALL, Sgt.;
OFFICER GRAY, Sgt.; OFFICER BRYANT; BOBBY
HARDISON, C.O.; JEFF LLOYD, Officer; BRAD
DARNELL, Hearing Officer; OFFICER GOOCHSGN;
OFFICER DINGUS; K. JONES, Nurse,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:04-cv-00671-sgw)


Submitted: April 27, 2006                        Decided: May 8, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alvin O. Washington, Appellant Pro Se.     Helen Eckert Phillips,
Standardsville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alvin O. Washington appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Washington v. Proffitts,

No. 7:04-cv-00671-sgw (W.D. Va. Jan. 10, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -